ICJ_179_LandMaritimeDelimitationSovereigntyIslands_GAB_GNQ_2022-05-06_ORD_01_NA_00_EN.txt.                                                     6 MAI 2022

                                                  ORDONNANCE




DÉLIMITATION TERRESTRE ET MARITIME ET SOUVERAINETÉ SUR DES ÎLES

                  (GABON/GUINÉE ÉQUATORIALE)



                          ___________




 LAND AND MARITIME DELIMITATION AND SOVEREIGNTY OVER ISLANDS

                  (GABON/EQUATORIAL GUINEA)




                                                    6 MAY 2022

                                                     ORDER

                           INTERNATIONAL COURT OF JUSTICE



                                            YEAR 2022
                                                                                                  2022
                                                                                                 6 May
                                                                                               General List
                                                                                                 No. 179
                                            6 May 2022



    LAND AND MARITIME DELIMITATION AND SOVEREIGNTY OVER ISLANDS

                              (GABON/EQUATORIAL GUINEA)



                                              ORDER



      The President of the International Court of Justice,

       Having regard to Article 48 of the Statute of the Court and to Articles 44 and 46, paragraph 1,
of the Rules of Court,

      Having regard to the “Special Agreement between the Gabonese Republic and the Republic
of Equatorial Guinea” concluded on 15 November 2016 (hereinafter the “Special Agreement”),

       Having regard to the Order dated 7 April 2021, whereby the Court, referring to the provisions
of Article 3, paragraph 1, subparagraphs (a) and (b), of that Special Agreement, and taking account
of the agreement of the Parties concerning the number and order of the pleadings, fixed 5 October
2021 and 5 May 2022 as the respective time-limits for the filing of the initial pleadings in the case,
namely a Memorial of the Republic of Equatorial Guinea and a Counter-Memorial of the Gabonese
Republic;

      Whereas the Memorial and the Counter-Memorial were filed within the time-limits thus fixed;

      Whereas, under Article 3, paragraph 1, subparagraphs (c) and (d) of the Special Agreement,
the Parties agreed as follows:

                                                 -2-

     “(c) The Party that filed the first pleading will file the third pleading no later than five
          months after receiving from the Registrar a certified copy of the second pleading.

      (d) The Party that filed the second pleading will file the fourth pleading no later than
          five months after receiving from the Registrar a certified copy of the third pleading”;

      Whereas in the present case there is no reason to decide otherwise,

      Fixes the following time-limits for the filing of the subsequent pleadings in the case:

      5 October 2022 for the Reply of the Republic of Equatorial Guinea;

      6 March 2023 for the Rejoinder of the Gabonese Republic; and

      Reserves the subsequent procedure for further decision.



      Done in French and in English, the French text being authoritative, at the Peace Palace,
The Hague, this sixth day of May, two thousand and twenty-two, in three copies, one of which will
be placed in the archives of the Court and the others transmitted to the Government of the Gabonese
Republic and the Government of the Republic of Equatorial Guinea.




                                                         (Signed)    Joan E. DONOGHUE,
                                                                          President.




                                                         (Signed)     Philippe GAUTIER,
                                                                           Registrar.




                                            ___________

